Citation Nr: 1008692	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-18 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1982 to June 
1982 and February 1991 to May 1991.

This matter arises before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2008, the Veteran testified at a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.

In October 2008, the Board remanded the case to the RO via 
the Appeals Management Center (AMC) for further notification, 
development, and readjudication of the claim.  The requested 
action has been completed, and the case has been returned to 
the Board for further appellate consideration.


FINDING OF FACT

The competent evidence of record does not show that the 
Veteran's current depression had its onset in service or is 
otherwise related to the Veteran's period of active military 
service.


CONCLUSION OF LAW

Depression was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); C.F.R. §§ 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Previous Board Remand

The Board remanded this case to the RO via the Appeals 
Management Center (AMC) in October 2008 for further notice, 
development, and readjudication.  Specifically, the AMC was 
requested to send the Veteran proper notice under the 
Veterans Claims Assistance Act of 2000 (VCAA) and schedule 
the Veteran for a psychiatric examination.

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998). When remand 
orders are not complied with, the Board must ensure 
compliance.  However, only substantial compliance, not strict 
compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 
(2008).  The AMC has provided the Veteran with appropriate 
VCAA notice, as discussed below, and the Veteran underwent a 
compensation and pension examination in December 2009.  Based 
on the foregoing, the Board finds that the AMC substantially 
complied with the October 2008 remand.

VCAA

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In February 2004, November 2006, and November 2008 
correspondence, the RO/AMC advised the Veteran of what the 
evidence must show to establish entitlement to service 
connection for her claimed disorder and described the types 
of evidence that the Veteran should submit in support of her 
claim.  The RO/AMC also explained what evidence VA would 
obtain and make reasonable efforts to obtain on the Veteran's 
behalf in support of the claim.  The November 2008 VCAA 
notice letter also described the elements of degree of 
disability and effective date to the Veteran.    

The Board further notes that the Veteran was provided with a 
copy of the June 2005 rating decision, the May 2006 statement 
of the case (SOC), the December 2009 supplemental statement 
of the case (SSOC), and the October 2008 Board remand, which 
cumulatively included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of 
the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  
To fulfill its statutory duty to assist, the RO/AMC afforded 
the Veteran with a compensation and pension examination in 
December 2009, obtained the Veteran's VA and private medical 
records, and associated the Veteran's service treatment 
records and hearing transcript with the claims file.  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examination obtained in 
this case is more than adequate, as it was predicated on a 
full reading of the VA medical records in the Veteran's 
claims file.  The examination included the Veteran's 
subjective complaints about her disability and the objective 
findings needed to rate the disability. 
  
The Veteran has not made the RO, AMC, or the Board aware of 
any other evidence relevant to this appeal that she or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to her claim for entitlement 
to service connection for depression.  Accordingly, the Board 
will proceed with appellate review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Analysis

The Veteran contends that her depression began when she was 
harassed and discriminated against while serving on active 
military duty.  She also claims that she had traumatic 
experiences from processing wounded soldiers coming back from 
war.  After reviewing the evidence, the Board finds that the 
weight of the evidence preponderates against the Veteran, and 
her claim of entitlement to service connection for depression 
is denied for the following reasons.  

The Veteran's private treatment providers have fairly 
consistently diagnosed her with depression since September 
1992, slightly more than one year after her discharge from 
service.  Thus, the Veteran is easily able to satisfy the 
first element required to substantiate a claim for service 
connection, a current disability.  However, even if the Board 
accepts the Veteran's contention that she was harassed and 
discriminated against in service and was traumatized by her 
experiences processing wounded soldiers, the record is still 
void of any medical evidence providing a nexus or 
relationship between those in-service events and her current 
disability.  The Veteran is also not competent to provide an 
etiological link between the events in service that she 
claims caused her depression and her currently diagnosed 
depression.  

To be sure, the Board initially notes that the Veteran's 
private physician has diagnosed her with depression from 
September 1992 through at least August 2003.  In July 2005, 
her doctor even wrote that the Veteran "began with 
depression in 1992 after she returned from her military duty 
in desert storm.  She continues to have a pattern of 
depression."  The Board notes that the Veteran was stationed 
at Fort Hood in Killeen, Texas, during her period of active 
military service and that there is no indication that the 
Veteran's doctor reviewed her service treatment records.  

During service, the Veteran underwent several periodic 
examinations during her active military service and service 
in the Army Reserves.  Doctors found her psychiatrically 
normal in examinations dated in August 1981, December 1985, 
November 1989, April 1991, and January 1997.  In reports of 
medical history accompanying these examinations, the Veteran 
never claimed that she had ever had depression, excessive 
worry, or nervous trouble of any sort.  Rather, she always 
stated that her health was good or excellent.  Furthermore, 
although the Veteran stated that she was treated for 
depression at sick call, the record does not contain any 
treatment records or notes for depression or any other mental 
health disability.    

Finally, the Veteran was afforded with a compensation and 
pension examination in December 2009.  According to the 
examination report, the Veteran was diagnosed with major 
depressive disorder due to several of her reported symptoms.  
However, the examiner stated that there were no indicators of 
behavioral problems during the Veteran's military service and 
that her military medical records did not reflect a pattern 
of symptoms consistent with depression or anxiety.  
Therefore, the examiner did not believe that it is at least 
as likely as not that the Veteran's current depression is due 
to or was aggravated by her military service.  Instead, the 
examiner opined that it is most likely that her report of 
depression is due to her social circumstances and possible 
history of abuse.  Since the compensation and pension 
examiner reviewed the Veteran's service treatment records, 
the Board affords the compensation and pension examiner's 
opinion more probative value than the Veteran's private 
doctor's unsupported statement that her depression "began . 
. . in 1992 after she returned from her military duty in 
desert storm."

Since the evidence of record does not establish that the 
Veteran's current depression either had its onset in service 
or is related to the Veteran's period of active military 
service, the Board finds that the preponderance of the 
evidence weighs against the Veteran's claim.  Therefore, 
service connection for depression is not warranted, and the 
Veteran's appeal is denied.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for depression is denied.





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


